IN THE SUPREME COURT OF THE STATE OF DELAWARE

SHAMUS L. KING,                           §
                                          §      No. 15, 2022
                Defendant Below,          §
                Appellant,                §      Court Below—Superior Court
                                          §      of the State of Delaware
                v.                        §
                                          §      Cr. ID No: 0103017879(K)
STATE OF DELAWARE,                        §
                                          §
                Appellees.                §

                              Submitted: September 21, 2022
                              Decided:   September 23, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                         ORDER
         This 23rd day of September, 2022, after consideration of the parties’ briefs and

the record on appeal, it appears to the Court that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons stated in its December 20,

2021 bench ruling1 denying in part and granting in part Defendant’s Motion for

Modification of Sentence.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                 BY THE COURT:

                                                 /s/ Gary F. Traynor
                                                       Justice




1
    App. to Opening Br. at A377–88.